 



Exhibit 10.1
GLOBALWARE SOLUTIONS SERVICE AGREEMENT
This Agreement is made this 10 day of May, 2007 between SPSS Inc. (“The
Company”), a Delaware corporation with its principal place of business at 233 S.
Wacker Drive Chicago, IL 60606 and GlobalWare Solutions, Inc. (“GWS”), a
Delaware corporation with its principal place of business at 200 Ward Hill
Avenue, Haverhill, MA 01835.
AGREEMENT
NOW, THEREFORE, in consideration of their mutual covenants herein and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:
1. Definitions
“Confidential Information” means proprietary and other valuable information,
regardless of form, communicated by one party (“Disclosing Party”) to the other
party (“Receiving Party”), including, without limitation, technical information,
trade secrets, know how, specifications, financial and pricing information,
market research, customer registration data and computer code.
“E-Commerce Site” an e-commerce web site hosted for The Company by GWS under the
terms of this agreement.
“Prototype” a version of the E-Commerce Site that embodies customized
look-and-feel, a subset of the full product catalog, and all standard
functionality, and is operational for The Company review, but is not fully
tested, does not contain the full product catalog, and contains none of whatever
custom functional features may be required in the final E-Commerce Site.
“Customer” means a person or entity that enters the E-Commerce Site.
“End User” means a person or entity that purchases Product for use rather than
resale.
“Services” means the services provided to The Company by GWS under this
agreement.
“Documentation” means all collateral materials provided with the Products (such
as electronic user manuals, templates, reference guides, digitized product
photos and graphic images, and electronic data sheets).
“End User License Agreement (“EULA”)” means the written standard form of
non-exclusive license agreement applicable to the Software, which governs the
use of the Software by End Users.
“Transaction” means a transaction conducted by the End User in which he pays
using a credit card or P.O. for goods or services on an e-commerce web site
hosted for The Company by GWS.
“Registration” means a registration conducted by the End User in which he
provides personal information to an E-Commerce Site not as part of a
Transaction, for example to gain access to a free download.

      GlobalWare Solution, Inc. — SPSS Master Service Agreement   Page 1 May 10,
2007    

 



--------------------------------------------------------------------------------



 



    “Download” means the transmission of a file to a Customer from an E-Commerce
Site.       “Free Download” means the transmission of a file to a Customer from
an E-Commerce Site without an associated Transaction.       “Customer Event”
means a Transaction, Registration, Free Download, or the delivery of an
electronic license.       “Product” means the software, document, or The Company
service set forth in Exhibit C, including related documentation, End User
License Agreement, and Distributor Materials, if any prepared together in
accordance with this Agreement.       “Product Return” means a refund processed
by the GWS for the full amount of a purchase made by an End User on an
E-Commerce Site in accordance with the guidelines set fourth by The Company.    
  “Price Credit” means a refund processed by the GWS for part of the amount of a
purchase made by an ,End User on an E-Commerce Site in accordance with the
guidelines set fourth by The Company, for example because of a subsequent price
change.       “Chargeback” means a debit from a merchant account by the card
issuer or payment network of the entire original charge due to the credit card
holder’s denial of responsibility of charges.       “Chargeback Fee” means a
debit from a merchant account to cover bank and payment network costs for
processing a Chargeback.       “Fraud Credit” means a credit processed by the
GWS based on notice from the cardholder that the cardholder has denied
responsibility for a charge. GWS will be subject to a Chargeback if the refund
is not processed.       “GWS Trademarks” means trademarks, trade names, and
logos used by GWS.   2.   Scope of Services.   A.   Description of Services. GWS
agrees to perform the “Services” as described in Schedule A, attached hereto
(Statement of Work (SOW)) in accordance with the terms and conditions of the
Agreement and Schedules A and B attached hereto. The Company agrees that GWS is
the primary service partner for The Company. The Company shall make available to
GWS in a timely manner upon request by GWS and at no charge to GWS all technical
data, files, software, and other information and resources reasonably required
by GWS from The Company for the performance of the Services. GWS shall use the
customer supplied materials solely in connection with the provision of the
Services and for no other purposes, subject to Section 7.B below. GWS also
agrees to archive all supplied files for twelve (12) months after the end of
life of a Product.       The Company may at any time request a modification to
the Services agreed to between the parties in writing specifying the desired
modification to the same degree of specificity as in the original Statement of
Work attached hereto as Schedule A. GWS shall submit and estimate the cost of
such modification. The Company will review the cost proposal and enter into
negotiations with GWS.

      

GlobalWare Solutions, Inc.- SPSS Master Service Agreement   Page 2 May 10, 2007
   





--------------------------------------------------------------------------------



 



    The final cost negotiated by GWS and an accepted representative of The
Company shall be performed under the terms of this Agreement as so modified.  
B.   Method of Performing Services. GWS represents it has the qualifications and
ability to perform the Services in a professional manner, without the control or
supervision of The Company. GWS further warrants that it shall perform the
Services in a diligent and, professional manner and in accordance with industry
best practices. Both parties agree to define specific requirements, expectations
and measurements through the documentation of the SOW, defined as Schedule A.  
C.   Issuance of Purchase Orders. The Company shall issue GWS purchase orders
for Products, Components and/or Services in accordance with the SOW. All
purchase orders shall be transmitted via facsimile, email, or through an
electronic data interchange process agreed upon by the parties in the Statement
of Work. GWS shall ensure that invoices reference the appropriate PO for
accurate payment.       The Company may cancel purchase orders subject to
mutually agreed upon cancellation terms specified in the SOW. GWS shall make
every effort to respond to a request for clarification or an approved change
order in a timely manner so as to minimize any adverse impact on the applicable
delivery schedule. The parties shall make an equitable adjustment in prices,
delivery schedule, and terms and conditions as specified in the SOW.   D.  
Delivery of Conforming Services. Notwithstanding anything contained in this
Agreement or any exhibits, schedules, or addenda hereto to the contrary, GWS
will provide Services in accordance with Schedule A, the SOW. Such SOW will have
a description of the services to be performed, any costs to be charged to SPSS,
any service level agreements and any potential acceptance criteria.       If GWS
has reason to believe that delivery of the Services will not be completed by the
date specified, GWS shall immediately notify The Company of the cause and
anticipated duration of the delay. The Company will determine whether GWS will
maintain that delivery date or establish a new delivery date. GWS agrees to use
its best efforts to deliver or perform as committed including, but not limited
to, working overtime or extra shifts, expedited processing or the like at its
own expense. The Company agrees to compensate GWS for all reasonable and
additional costs incurred to deliver or perform as committed in the event the
reason for the additional costs is a result of a delay caused primarily by The
Company. In the event GWS is going to miss a delivery schedule previously
committed to, it will notify The Company as soon as it is aware of the potential
for delay, but in any event provide no less than two-day advance notice.   E.  
Product Inspection and Quality. GWS shall inspect all Products before shipment
to ensure conformance with the written Product specifications provided by The
Company. Detailed expectations of quality, performance and services metrics will
be defined within the SOW.       3.  Compensation

      

GlobalWare Solutions, Inc.- SPSS Master Service Agreement   Page 3 May 10, 2007
   





--------------------------------------------------------------------------------



 



A.   Terms of Payment.  Full payment is due and payable thirty (30) days from
the date of invoice. Should any invoice issued hereunder become past due The
Company agrees to pay interest at the rate of one and one-half percent (1-1/2%)
per month. Interest will be calculated from the invoice due date to the date
payment is received. Should any portion of an invoice be disputed The Company
agrees to pay the undisputed portion according to its terms. The Company further
agrees to notify GWS in writing of any amount in dispute and the reason why
within fifteen (15) days of receipt of invoice.  If invoice is not disputed than
payment will be made within thirty (30) days of receipt of invoice. Payment will
be made within fifteen (15) days after resolution of dispute, if any.   B.  
Expiration of Rates.  Except as may be otherwise set forth in any Schedules
hereto, all rates and prices set forth in the Schedules and signed Statement of
Work, will remain firm and in effect for the term set forth in the Statement of
Work.    4.   Term of Agreement   A.   Term. This Agreement shall become
effective as of the date set forth above and shall remain in effect for a period
of twenty-four (24) months. If this Agreement is terminated before completion of
all Services, The Company shall pay GWS the amount due for the Services
completed as of the effective date of termination plus any incurred costs for
Services in process.. Upon any termination of this Agreement, the Parties’
rights and obligations under Section 3.A, Section 5 and Section 6 shall survive.
  B.   Extension. This Agreement shall automatically extend on an annual basis
after the Initial Term for successive one (1) year terms unless either party
gives written notice of non-renewal to the other party at least sixty (60) days
for Company and for GWS prior to the end of the Initial Term or the end of an
extended term, as the case may be (such Initial Term collectively with any and
all extended terms, the “Term”). Notwithstanding the language set forth in the
previous sentence, this Agreement shall not terminate, unless it is terminated
in accordance with Section 4 C or 4 D below, as long as a Statement of Work that
references this Agreement remains in effect.   C.   Termination for Certain
Events. Either party may terminate this Agreement in the event of the other
party’s insolvency, assignment for the benefit of creditors, appointment of a
receiver for its property, institution of voluntary proceedings for bankruptcy
or other debt reorganization, or suffering the institution of involuntary
proceedings in bankruptcy or other debt reorganization which proceedings are not
discharged within sixty (60) days. Alternatively, if either party ceases doing
business for any other reasons, the Agreement shall terminate. Both parties
reserve the right to terminate this Agreement by providing sixty (60) days
written notice to the other party, provided however, the terms and conditions of
this agreement shall remain in full force and effect regarding any unfulfilled
obligations of either party.   D.   Termination for Default. Should either party
materially breach its obligations under this Agreement, the non-breaching party
shall provide the other party with written notice that the other party is in
breach of this Agreement and specifying the nature of the breach. If the other
party shall dispute or cure the alleged breach within thirty (30) days after
such notice, then this Agreement shall remain in effect. Otherwise, this
Agreement shall terminate at the end of such thirty (30) day period and the
terminating party shall be entitled to exercise all available remedies for the
other

      

GlobalWare Solutions, Inc.- SPSS Master Service Agreement   Page 4 May 10, 2007
   





--------------------------------------------------------------------------------



 



    party’s breach; provided, however, that no such termination shall affect the
obligations of The Company to pay GWS for Services performed prior to
termination, and GWS shall not be relieved of any liability for its material
breach of this Agreement. For the purposes of this Section 4.D., material breach
shall: (i) include for the Company the failure of The Company to pay invoices,
when due (unless disputed in good faith in accordance with Section 3.A.) after
an additional thirty (30) days written demand for payment following the
submission of the invoice in accordance with Section 2.A.”; or (ii) include but
not limited for GWS the failure of GWS to provide Services pursuant to the terms
of this Agreement.

E. Insurance. GWS is responsible for purchasing a fidelity guarantee insurance
policy to cover any losses to The Company’s products while they are in the
possession of GWS. This policy will cover, inter alia, losses due to fire, water
damage, theft by employees or others, or any other occurrence which results in
the loss or damage of The Company products in GWS’ possession. GWS shall obtain
and continue to have a policy that meets at minimum the following limits:
GWS must send proof of insurance, from an insurance company with a rating of A
VII or higher by A.M. Best Company, to Company’s Insurance Office, 233 S. Wacker
Dr. Chicago IL 60606-6307, Attn. T Schohn. Such insurance must contain the
following minimum limits:

         
Commercial General Liability
       
General Aggregate
  $ 2,000,000  
Products-Comp/Op Aggregate
  $ 1,000,000  
Personal Injury
  $ 1,000,000  
Each Occurrence
  $ 1,000,000  
Fire Damage
  $ 100,000  
 
       
Automobile Liability
       
Combined Single Limit
  $ 1,000,000  
 
       
Workers Compensation
  Statutory Limit
Employers Liability
       
Each Accident
  $ 500,000  
Disease-Policy Limit
  $ 500,000  
Disease-Each Employee
  $ 500,000  
 
       
Professional Liability
       
Each Occurrence
  $ 1,000,000  
Aggregate
  $ 2,000,000  

Company and its subsidiaries must be named as an additional insured on the
General Liability policy and a Waiver of Subrogation endorsement in Company of
SPSS must be included on the Workers Compensation policy.

5.   Relationship of Parties and Additional Obligations

      

GlobalWare Solutions, Inc.- SPSS Master Service Agreement   Page 5 May 10, 2007
   





--------------------------------------------------------------------------------



 



A.   Independent Contractors. The relationship between The Company and GWS shall
be that of independent contractors. There is no relationship, agency,
partnership, joint venture, employment or franchise between the parties. Neither
party has the authority to bind the other or to incur any obligation on its
behalf or to represent themselves as the other’s agent or in any way, which
might result in confusion as to the fact that the parties are separate and
distinct entities.

Indemnification

  1.   Indemnification by GWS. GWS at its own expense, agrees to indemnify,
defend, and hold harmless The Company against third-party claims, suits,
actions, proceedings, judgments, damages, costs, debts and/or liabilities
(including reasonable lawyers fees and disbursements) based on or arising from:
(i) infringement of a third-party intellectual property right by the Services or
any other materials provided to The Company by GWS under this Agreement;
(ii) breach by GWS of any of its covenants, representation or warranties under
this Agreement; or (iii) the gross negligence or willful misconduct of GWS. If
the Services are found to infringe any third-party intellectual property right,
or in GWS ’ opinion is likely to be found to infringe, GWS may, at its option,
elect to: (i) obtain for The Company the right to continue using such Services;
or (ii) replace or modify the Services so that it becomes non-infringing with
the same functionality.     2.   Indemnification by The Company. The Company, at
its own expense, agrees to indemnify, defend and hold harmless GWS against
third-party claims, suits, actions, proceedings, judgments, damages, costs,
debts and/or liabilities (including reasonable lawyers fees and disbursements)
based on or arising from: (i) infringement of a third-party intellectual
property right by The Company Supplied Materials or any other materials provided
to GWS by The Company under this Agreement; (ii) breach by The Company of any of
its covenants, representation or warranties under this Agreement; or (iii) the
gross negligence or willful misconduct of The Company. If The Company Supplied
Materials are found to infringe any third-party intellectual property right, or
in The Company’s opinion is likely to be found to infringe, The Company may, at
its option elect to: (i) obtain for GWS the right to continue using such The
Company Supplied Materials; (ii) replace or modify The Company Supplied
Materials so that it becomes non-infringing; or (iii) terminate this Agreement.
GWS agrees to abide by The Company’s decision and if appropriate install a
different version of the The Company Supplied Materials. The Company shall have
no obligation under this Section for any claim which results from: (a) use of
the The Company Supplied Materials in combination with any The Company provided
or authorized equipment, software, or data, if such claim would not have been
made but for such combination; (b) The Company’s compliance with designs or
specifications of GWS, if such claim would not have been made but for such
compliance; (c) modification of the The Company Supplied Materials by anyone
other than The Company or its authorized subcontractors, if such claim would not
have been made but for such modification; or (d) use of an allegedly infringing
version of The Company Supplied Materials, if the alleged infringement could be
avoided by the use of a different version made available to GWS. This section A.
2 states the entire liability of The Company and exclusive remedies of GWS for
claims of infringement.

     
GlobalWare Solutions, Inc.- SPSS Master Service Agreement
  Page 6
May 10, 2007
   

 



--------------------------------------------------------------------------------



 



  3.   Procedure. If such a third-party claim is brought against an indemnified
party (“Indemnified Party”), it shall notify the indemnifying party
(“Indemnifying Party”) thereof and the Indemnifying Party shall be entitled to
participate therein and, to the extent that it wishes, to assume the defense
thereof with counsel reasonably satisfactory to the Indemnified Party. After
notice from the Indemnifying Party to the Indemnified Party of its election to
assume the defense of such claim or action, the Indemnifying Party shall not be
liable to the Indemnified Party under this Section 5 for any legal or other
expenses subsequently incurred by the Indemnified Party in connection with the
defense thereof; provided, however, that the Indemnified Party shall be entitled
to retain its own counsel at the expense of the Indemnifying Party if counsel to
the Indemnified Party reasonably concludes that its defenses to such Indemnified
Claim give rise to a conflict of interest with the Indemnifying Party. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Party is a party and indemnity could have been sought
hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all such liability on
claims that are the subject matter of such proceeding.

     
GlobalWare Solutions, Inc.- SPSS Master Service Agreement
  Page 7
May 10, 2007
   

 



--------------------------------------------------------------------------------



 



C.   Limitation of Liability

EXCEPT FOR EACH PARTY’S INDEMNIFICATION OBLIGATIONS REGARDING THIRD-PARTY
INTELLECTUAL PROPERTY RIGHTS HEREIN, BREACH BY EITHER PARTY OF ITS
CONFIDENTIALITY OBLIGATIONS HEREIN AND FOR DAMAGES THAT ARE CAUSED BY A PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR FOR DIRECT DAMAGES, THE LIABILITY OF
EACH PARTY FOR CLAIMS ARISING OUT OF OR RELATED TO THIS AGREEMENT, WHETHER FOR
BREACH OF THIS AGREEMENT OR IN TORT OR OTHERWISE, SHALL BE LIMITED TO THE
GREATER OF $250,000 OR THE MONIES PAID BY THE COMPANY TO GWS IN THE TWELVE
(12) MONTHS PRIOR TO THE CLAIM. EXCEPT FOR A CLAIM THAT ARISES DUE TO THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF A PARTY, IN NO EVENT WILL EITHER PARTY BE
LIABLE FOR ANY INDIRECT, PUNITIVE, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGE
ARISING OUT OF OR RELATED TO THIS AGREEMENT (INCLUDING LOSS OF PROFITS, USE,
DATA OR OTHER ECONOMIC ADVANTAGE), HOWEVER IT ARISES, WHETHER FOR BREACH OF THIS
AGREEMENT OR IN TORT OR OTHERWISE, EVEN IF SUCH PARTY HAS BEEN PREVIOUSLY
ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. THESE LIMITATIONS SHALL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY AND SHALL
SURVIVE EXPIRATION OR TERMINATION OF THIS AGREEMENT AND COMPLETION OF ANY
SERVICES.

6.   Representations and Warranties; Disclaimers

A.   Authority; No Conflict. Each party represents and warrants to the other
party that: (1) such party has full corporate and legal right, power and
authority to enter into this Agreement and to perform the acts required of it
hereunder; (2) when executed and delivered by such party, this Agreement will
constitute the legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms; (3) such party acknowledges
that the other party makes no representations, warranties or agreements related
to the subject matter hereof that are not expressly provided for in this
Agreement; and (4) neither this Agreement nor such party’s performance of its
obligations hereunder does or will conflict with or violate any law, regulation
or material contract to which such party is subject.

B.   The Company Warranties. The Company hereby represents and warrants to GWS
that (1.) The Company owns all The Company Supplied Materials provided to GWS
hereunder or has obtained all rights and permissions required to have such The
Company Supplied Materials used and or distributed electronically by GWS in
accordance with the terms of this Agreement without infringing on any trademark,
copyright, contract, property or intellectual property rights of any third
party; (2) Such use and/or distribution by GWS and GWS’ performance of the
Services associated therewith will not infringe any trademark, copyright,
contract, property or intelluectual property rights of any third party; (3) such
The Company Supplied Materials do not contain matter which constitutes libel or
defamation or and invasion of the right of

     
GlobalWare Solutions, Inc.- SPSS Master Service Agreement
  Page 8
May 10, 2007
   

 



--------------------------------------------------------------------------------



 



    privacy or publicity of any individual ; and (4) such The Company Supplied
Materials do not contain obscene or pornographic matter.

C.   GWS Services Warranty. GWS warrants that Service shall (1) be of a
professional quality conforming to generally accepted industry standards, (2) be
performed using the highest professional and industry standards, (3) materially
perform the functions described in and materially conform to, the specifications
described in Schedule A; provided however, that the Company’s sole remedy,
except as set forth in a Statement of Work, for a breach of the warranties
contained in clauses (1) through (3) hereof shall be the correction or
performance of such services to meet such standards or requirements within
twenty-four (24) hours; and (4) not violate any US or international privacy law
relating to data handling, data security or the handling of data breaches or any
other law relevant to the Services to be provided by GWS.

D.   Disclaimers.       THERE ARE NO WARRANTIES WHICH EXTEND BEYOND THE EXPRESS
WARRANTIES HEREIN, ANY COURSE OF DEALING, CUSTOM OR USAGE OF TRADE OR COURSE OF
PERFORMANCE NOTWITHSTANDING. THE EXPRESS WARRANTIES HEREIN ARE GIVEN
SPECIFICALLY IN LIEU OF ALL OTHER EXPRESS OR IMPLIED WARRANTIES, INCLUDING,
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. NO AGENT OR REPRESENTATIVE OF EITHER PARTY HAS ANY AUTHORITY
TO BIND SUCH PARTY TO ANY AFFIRMATION, REPRESENTATION OR WARRANTY CONCERNING
SERVICES PROVIDED PURSUANT TO THIS AGREEMENT.

7.   Trademarks and Logos.

A.   Use of The Company Trademark and Logos. Subject to all the terms and
conditions of this Agreement and any reasonable trademark usage guidelines of
The Company, The Company hereby grants GWS a non-exclusive, non-transferable
royalty-free license to use The Company Marks in North America, Europe, the
Middle East and Africa solely in connection with providing the Services under
this agreement. “The Company Marks” shall mean solely The Company product name
and logo(s) or as otherwise provided to GWS in writing. GWS hereby acknowledges
and agrees that (i) the The Company Marks are owned solely by The Company,
(ii) except as set forth herein, GWS has not rights, title or interest in or to
The Company Marks, and (iii) all use and goodwill of The Company Marks by GWS
shall inure to the benefit of The Company. GWS agrees not to apply for
registration of The Company Marks (or any mark confusingly similar thereto)
anywhere in the world.

B.   Use of GWS Trademark and Logos. Subject to all the terms and conditions of
this Agreement and any reasonable trademark usage guidelines of GWS, GWS hereby
grants The Company a non-exclusive, non- transferable royalty-free license to
use the GWS Marks through out the world solely in connection with this
Agreement, and for the purpose of promoting the Services in marketing materials,
print or on-line advertising, and for the purpose

     
GlobalWare Solutions, Inc.- SPSS Master Service Agreement
  Page 9
May 10, 2007
   

 



--------------------------------------------------------------------------------



 



    of identifying GWS as a supplier of The Company. “GWS Marks” shall mean
solely the GWS name and logo or as otherwise provided to The Company in writing.
The Company hereby acknowledges and agrees that (i) the GWS Marks are owned
solely by GWS, (ii) except as set forth herein, The Company has no rights, title
or interest in or to the GWS Marks, and (iii) all use and goodwill of the GWS
Marks by The Company shall inure to the benefit of GWS. The Company agrees not
to apply for registration of GWS Marks (or any mark confusingly similar thereto)
anywhere in the world.

     
GlobalWare Solutions, Inc.- SPSS Master Service Agreement
  Page 10
May 10, 2007
   

 



--------------------------------------------------------------------------------



 



8. Confidentiality; Return of Information

A.   Confidential Information. Any and all information disclosed by a party to
the other party in connection with this Agreement that is conveyed in written,
graphic, electronic, machine readable or other tangible form and conspicuously
marked “confidential,” “proprietary” or some other manner to indicate its
confidential nature and any and all information that is clearly confidential by
its nature is “Confidential Information”. All Confidential Information will
remain the sole property of the disclosing party. The terms and conditions of
this agreement shall also be deemed to be Confidential Information.   B.  
Permitted Use. Confidential information will only be used for the purposes
herein by such parties’ employees and consultants with a need to know and who
have executed a separate written nondisclosure agreement, or are subject to
confidentiality policies, with terms at least as restrictive as those contained
herein. The receiving party will use the same degree of care to avoid disclosure
that they would use to maintain the confidentiality of their own information and
in no case use less than a reasonable degree of care. Neither party will
disclose, use, reproduce, duplicate, modify or disseminate any Confidential
Information provided herein, other than as expressly permitted herein. A party’s
obligation to maintain the confidentiality of the Confidential Information under
this Section will survive any termination or expiration of the Agreement and
will extend for one (1) year from the date of disclosure, or for so long as is
required by applicable law, whichever is longer.   C.   Proprietary Rights. GWS
shall retain all right, title and interest in and to any software or digital
content provided or developed by GWS for purposes of providing Services, either
outside or as part of this agreement unless explicitly stated below. This
Agreement grants no express or implied license, right or interest in or to any
copyright, patent, trade secret, trademark, URL, domain, invention or other
intellectual property right. The Company has no right to intellectual property,
software, digital content or otherwise, developed by GWS or its designated
contractors either outside or as part of this Agreement. Without limitation of
the foregoing, GWS will not acquire any rights other than the limited use rights
granted herein for the term of this Agreement. If GWS suggests new features or
functionality that GWS, in its sole discretion, adopts for the Service Software,
such new features or functionality will be the sole and exclusive property of
GWS. The Company shall not remove, or allow (through act or omission) to be
removed, any copyright, trade secret or other proprietary rights notice from the
Products, Service Software or any related marketing materials.   D.   End User
Data. End User Data, such as name, address, purchase history, is the property of
The Company.

Exceptions. Neither party will have any obligation to maintain the
confidentiality of Confidential Information that (i) is known to or is
rightfully received from a third party prior to its receipt from disclosing
party without breach of any confidence by that third party, (ii) is or has been
publicly disclosed without any obligation to maintain such information in
confidence; or (iii) is Information as required by governmental or judicial
order, provided receiving party gives disclosing party prompt

      GlobalWare Solutions, Inc.- SPSS Master Service Agreement   Page 11
May 10, 2007    

 



--------------------------------------------------------------------------------



 



notice of such order, gives disclosing party reasonable opportunity to contest
or modify such order at disclosing party’s sole expense, and complies with any
protective order (or equivalent) imposed on such disclosure.

E.   Parties understand and agree that, because of the unique nature of the
Confidential Information, each Party will suffer immediate, irreparable harm in
the event that the other Party fails to comply with any of the obligations
hereunder and that monetary damages will be inadequate to compensate for such
breach. Accordingly, the Parties agree that, in addition to any other remedies
available at law or in equity, the Party affected by the breach will be entitled
to injunctive or other equitable relief to enforce the terms of this Agreement.
This clause shall not apply if a Party is required to disclose the Confidential
Information by law.       9. General.       Notices. All notices and requests in
connection with this Agreement will be deemed given as of the day they are
received either by messenger, delivery service, or in the mails, postage
prepaid, certified or registered, return receipt requested, and addressed to:

To
SPSS
233 S. Wacker Drive
Chicago, IL 60606
Attn: T. Schohn
To
GlobalWare Solutions
200 Ward Hill
Haverhill, MA 01835
Attn: Chief Financial Officer

  a.        Independent Contractors. Neither this agreement nor any terms and
conditions contained herein, will be construed as creating a partnership, joint
venture, agency relationship or as granting a franchise. Neither party will make
any statements, representations or commitments of any kind or take any action
binding on the other, except to the extent (if any) provided for in this
Agreement.     b.        Construction. If any provision of this Agreement will
be held by court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions will remain in full force and effect. No
waiver of any breach of any provision of this Agreement will constitute a waiver
of any prior, concurrent or subsequent breach of the same or any other
provisions hereof, and no waiver will be effective unless made in writing and
signed by an authorized representative of the waiving party.

      GlobalWare Solutions, Inc.- SPSS Master Service Agreement
May 10, 2007   Page 12

 



--------------------------------------------------------------------------------



 



  c.        Assignment. This Agreement and any rights or obligations hereunder
will not be assigned or delegated by contract or by operation of law with out
the prior written consent of the other party, except that either party may
assign all its rights and delegate all its obligations as part of a merger,
reorganization or sale of all or substantially all its assets. Notwithstanding
the forgoing, this Agreement will be binding upon and inure to the benefit of
each party’s respective successors and lawful assigns.     d.        Governing
Law. This Agreement is governed by and construed in accordance with the laws of
the state of Illinois, without regard to its conflict of laws rules. In any
action or suit to enforce any right or remedy under this Agreement or to
interpret any provision of this Agreement, the prevailing party is entitled to
recover its reasonable attorney’s fees, costs and other expenses.     e.  
     Force Majeure. Neither party will be responsible for its failure to perform
due to unforeseen circumstances or causes beyond its control such acts of God,
terrorism, wars, riots, acts of civil or military authorities, embargoes,
conditions incident to epidemics, fires, floods, accidents, strikes or shortages
of transportation, facilities, fuel or energy. If a Force Majeure event occurs
for a continuous period of thirty (30) days, Company and GWS shall have a right
to terminate this Agreement or any Statement of Work without penalty.     f.  
     Entire Agreement. This Agreement and each of the attachments hereto
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or
communications. Neither the Agreement nor the attachments hereto may be modified
except by written agreement dated subsequent to the date of this Agreement and
signed by the parties’ respective duly authorized representatives. This
Agreement may be executed in any number of counterparts, each of which when so
executed will be deemed to be an original, and all of which taken together will
constitute on and the same Agreement. Delivery of an executed counterpart of
this Agreement by facsimile transmission will be effective as delivery of an
originally executed counterpart of this Agreement. The parties agree that if
there is any conflict between the terms and conditions of this Agreement and any
Statement of Work signed by the parties the Statement of Work shall supersede.

      GlobalWare Solutions, Inc.- SPSS Master Service Agreement
May 10, 2007   Page 13

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
Effective Date.

                      GlobalWare Solutions, Inc.       SPSS    
 
                   
By:
  /s/ John P. Viliesis
 
      By:   /s/ Terry Schohn
 
    Name: John P. Viliesis       Name: Terry Schohn     Title: Chief Financial
Officer                            5-29-07       Title: V. P. Corp Admin    

      GlobalWare Solution, Inc. — SPSS Master Service Agreement   Page 14
May 10, 2007    

 